Citation Nr: 1132009	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-45 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for claimed residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to February 1946.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied service connection for a left eye injury and residuals of a left foot injury; granted service connection for bilateral hearing loss and denied entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound.

In the Veteran's notice of disagreement (NOD), received at the RO in April 2009, the Veteran specifically disagreed with the denial of service connection for a left eye injury, and explained that he did not injury his left foot in service, but rather, incurred a right big toe injury.  The RO, in a rating decision in July 2009, granted service connection for right great toe onychomycosis with history of ingrown toenail (claimed as right great toe injury).

In October 2009, the RO issued a statement of the case (SOC) addressing the other issue listed in the Veteran's NOD, that of service connection for a left eye injury.  The Veteran perfected his appeal with the submission of a VA Form 9, substantive appeal, which was received at the RO in November 2009.

In September 2010, the Veteran and his spouse testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.

The case was initially before the Board in December 2010, at which time it was remanded back to the RO for additional development of the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he injured his left eye during service.  He claimed that he was knocked out in October 1944 and debris entered his eye when an explosion completely destroyed the landing craft next to him during the invasion of Leyte.  After the mission, the Veteran reportedly returned to the ship and went to sick bay and received treatment.  A review of the Veteran's service treatment records (STRs) are negative for injury or treatment as claimed.  The Veteran's separation physical noted that the left eye sight was 20/20.

At his personal hearing before the undersigned in September 2010, the Veteran testified that during the invasion of Leyte in October 1944 he was a coxswain on a landing craft mechanism (LCM) that landed troops on the beach with a tank.  The Veteran testified that, on his way in, the LCM on his starboard side was knocked out and as his attention was drawn to that explosion, debris and shrapnel from that explosion wounded his left eye.  After he completed his operation approximately four hours later, he went to sick bay aboard the USS Rushmore where he was treated for the left eye injury.  The Veteran further testified that he wore a patch for approximately three months to keep the salt water out of his eye.

The Veteran also testified that he was in a subsequent attack which damaged the ship that contained the sick bay records which would document the treatment for his left eye injury.  He was told that all of his records were lost at sea as were everybody else's records that were aboard that ship.  The Veteran also testified that he began wearing glasses in 1946 about two months after service discharge for legal blindness in the left eye.  The Veteran reported that he could not read and had trouble seeing up close, but did not have trouble with distance.

The Veteran's spouse, who was married to the Veteran two days after the Veteran's discharge from service, testified that she recalled the Veteran having difficulty with driving shortly after service because of his eye sight in the left eye.

The Veteran also testified that he underwent a surgical procedure in 2005 on his left eye and the eye surgeon noted that the Veteran had a bad scar in his left eye.  He indicated that he received medical treatment through VA beginning in 2004.  Those records were obtained subsequent to the December 2010 remand, and show that the Veteran underwent left eye cataract surgery in October 2005.  

Importantly, the Veteran is certainly competent to report the events he experienced in service, namely the injury to his left eye from explosive debris during a combat mission in 1944.  The Veteran is also competent to report that he sought treatment at sick bay aboard the USS Rushmore for injuries sustained to his left eye.  There is no reason to doubt the Veteran's credibility in this regard, or that the sick bay records were destroyed when his ship was flooded.  The Veteran's reported history regarding the in-service left eye injury and treatment therefor are found credible.  

In light of the foregoing, the Veteran was afforded a VA examination in December 2010.  Pursuant to the remand directives, the examiner was directed to determine the current nature and likely etiology of any left eye disabilities, to include whether they were, as likely as not, caused by the Veteran's reported in-service left eye injury involving debris in the eye during a combat mission in October 1944.  The examiner was to opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's current left eye disability(ies) had its onset during service or is otherwise related to the claimed in-service left eye injury.  

The examiner noted a review of the Veteran's claims file and his medical records.  The examiner also noted the Veteran's claimed problem of "blur" with an onset of 1946, occurring after eye trauma from a blast injury in 1944 during service when his left eye was hit by shrapnel.  The Veteran reported that it had become progressively worse over the years.  The examiner also noted that the Veteran underwent cataract surgery in October 2005.  

Significantly, in addition to the blur, the Veteran reported symptoms of pain, burning, stinging, dryness and watering of the eyes.  Funduscopic examination revealed bilateral ERM.  There was no visual field defect.  Distance vision in the left eye was 20/70 corrected to 20/50.  Near vision in the left eye was 20/60 corrected to 20/40.  Slit lamp findings were abnormal as a small retained foreign body endothelium was noted in the cornea.  

The examiner opined that the Veteran's blur was less likely as not caused by or a result of the retained foreign body.  The rationale given was that it was unlikely that that type of corneal injury was causing the Veteran's blur and more likely that the ERM's (epiretinal membranes) were causing the reduction in his vision.  

The examiner did not provide any opinion whatsoever regarding the reported symptoms that are specific to the left eye only, such as the pain, burning, stinging and watering of the left eye.  Although these symptoms were reported on examination, the examiner only opined as to the likely etiology of the Veteran's visual blur.  Now that it has been confirmed that the Veteran indeed has a retained foreign body in the left cornea, it is even more imperative that all of the Veteran's claimed eye symptoms be addressed, not just the symptoms pertaining to his vision.  For these reasons, the December 2010 examination is inadequate for the purpose for which it was administered and a new examination is necessary.  In light of the questions involved, the examination should be scheduled with an ophthalmologist, and not an optometrist.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA eye examination with an ophthalmologist to determine the current nature and likely etiology of any residuals of the in-service eye injury.  The examiner should opine as to whether the Veteran's claimed symptomatology, including, but not limited to left eye pain, burning, stinging, and watering, as well as vision changes that began as early as 1946 are related to that in-service injury.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  

Based on a review of the entire record, including, but not limited to, the Veteran's credible reported history recorded on the video conference hearing transcript from September 2010, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran has a current left eye disability(ies) that had its onset during service or is otherwise related to the in-service left eye injury.  (This would be in addition to any bilateral visual disabilities such as cataracts, for example.)  Importantly, the examiner is asked to opine as to whether the retained foreign body shown upon VA examination was incurred as a result of the injury in service and, if so, is it producing the symptoms of watering eye, stinging, pain, and burning in the left eye.  Regarding the ERM in the left eye, the examiner should opine as to whether it is at least as likely as not that the ERM was incurred as a result of the eye injury in service.    

In this regard, the examiner should be aware that the Veteran's statements regarding the history of the in-service injury, the three-month use of a patch over the eye following the initial treatment from the injury, and the reports of trouble seeing shortly after discharge from service are deemed credible.  In this regard, the examiner should also comment on whether the objective findings on examination are consistent with the Veteran's reported history.  A complete rationale should accompany all opinions expressed.

2.  Readjudicate the Veteran's claim for entitlement to service connection for residuals of a left eye injury.  If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



